--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

THIS AGREEMENT is dated for reference as of the 31st day of July, 2006.

AMONG:

WKB BETEILIGUNGSGESELLSCHAFT MBH, a company duly formed under the laws of
Germany, with its principal office at Koesterstrasse 1a, 47053 Duisburg, Germany

(hereinafter called "WKB")

OF THE FIRST PART

AND:

CRYSTALWOOD HOLDINGS LTD., a company duly formed under the laws of the Bahamas,
with an address at Goodman’s Bay Corp. Centre , West Bay Street, PO Box N-3015,
Nassau, Bahamas

(hereinafter called “Crystalwood”)

OF THE SECOND PART

AND:

GA COMPUTER SCIENCES INC., a corporation duly formed under the laws of Nevada
with its principal office at 349 – 6540 East Hastings Street, Burnaby, BC V5B
4Z5

(hereinafter called the "Purchaser")

OF THE THIRD PART

AND:

VITAVEA AG, a company with limited liability duly formed under the laws of
Germany with its principal office at Pascalstrasse 5, D-47506 Neukirchen-Vluyn,
Germany

(hereinafter called the "Company")

OF THE FOURTH PART

AND:

PETER J. HOYLE and LINA ZHOU of 349 – 6540 East Hastings Street, West Vancouver,
British Columbia, Canada V7S 1N9

(hereinafter called the "Principal Shareholders")

OF THE FIFTH PART

WHEREAS:

1

--------------------------------------------------------------------------------

A. The Purchaser has offered to purchase all of the issued and outstanding
shares of the Company;

B. The Vendors (as that term is defined below) have agreed to sell to the
Purchaser all of the issued and outstanding shares of the Company held by the
Vendors on the terms and conditions set forth herein;

C. In order to induce the Vendors to sell the shares of the Company to the
Purchaser, the Principal Shareholders have agreed to sell and transfer to the
Vendors certain shares of the Purchaser;

D. In order to record the terms and conditions of the agreement among them the
parties wish to enter into this Agreement;

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the foregoing
and of the sum of $1.00 paid by the Purchaser to the Vendors and to the Company,
the receipt of which is hereby acknowledged, the parties hereto agree each with
the other as follows:

1. INTERPRETATION

1.1 Where used herein or in any amendments or Schedules hereto, the following
terms shall have the following meanings:

  (a)

"Business" means the business in which the Company is engaged, namely:

        (i)

manufacture, marketing, distribution and sale of nutritional supplements; and

        (ii)

any other enterprise that is directly related to the foregoing.

          (b)

"Closing Date" means the fifth business day following the day on which the
Company delivers the financial statements referred to in Article 5 to the
Purchaser or such other date as may be mutually agreed upon by the parties
hereto but in any event not more than 60 days from the date of this Agreement.

          (c)

"Company Audited Financial Statements" means those audited financial statements
of the Company, as at December 31, 2005, which are attached as Schedule "A-1"
hereto.

          (d)

“Company Financial Statements” means, collectively, the Company Audited
Financial Statements and Company Unaudited Financial Statements.

          (e)

“Company Loans” means those financial obligations, loans or other indebtedness
owed to the Company and set out in Schedule “K” hereto.

          (f)

“Company Products” means those products of the Company which are listed in
Schedule “C” hereto.

2

--------------------------------------------------------------------------------


  (g)

"Company Shares" means the 50,000 shares of the Company legally and beneficially
owned by the Vendors.

        (h)

“Company Unaudited Financial Statements” means those unaudited financial
statements of the Company, as at April 30, 2006, which are attached as Schedule
"A-2" hereto.

        (i)

“Patents” means the patents and patent applications described in Schedule “I“
hereto.

        (j)

"Principal Shares" means the 40,650,000 presently issued restricted shares in
the common stock of the Purchaser held by the Principal Shareholders to be
transferred to WKB as described in paragraph 2.4.

        (k)

"Purchaser Audited Financial Statements" means those audited financial
statements of the Purchaser as at October 31, 2005, filed with the United States
Securities and Exchange Commission on January 30, 2006.

        (l)

"Purchaser Financial Statements" means, collectively, the Purchaser Audited
Financial Statements and the Purchaser Unaudited Financial Statements.

        (m)

"Purchaser Shares" means those fully paid and non-assessable shares in the
common stock of the Purchaser to be issued by the Purchaser to the Vendors as
set out in Article 2.

        (n)

“Purchaser Unaudited Financial Statements” means those unaudited financial
statements of the Purchaser as at April 30, 2006, filed with the United States
Securities and Exchange Commission on June 14, 2006.

        (o)

“Securities Act” means the United States Securities Act of 1933.

        (p)

“Vendors” means, collectively, WKB and Crystalwood, and “Vendor” means any one
of the Vendors.

1.2 All dollar amounts referred to in this Agreement are in United States funds,
unless expressly stated otherwise.

1.3 The following schedules are attached to and form part of this Agreement:

Schedule A-1 – Company Audited Financial Statements
Schedule A-2 – Company Unaudited Financial Statements
Schedule B – (Reserved) Schedule C – Company Products
Schedule D – Employment, Service & Pension Agreements of the Company
Schedule E – Real Property & Leases of the Company
Schedule F – (Reserved)
Schedule G – Company Litigation
Schedule H – Purchaser Litigation
Schedule I – Patents, Trademarks, Trade Names and Copyrights of the Company
Schedule J – Agreement and Deed of Transfer

3

--------------------------------------------------------------------------------

Schedule K – Loans and Other Indebtedness Owed to the Company

2. SHARE EXCHANGE AND PURCHASE OF SHARES

2.1 The Vendors hereby covenant and agree to sell, assign and transfer to the
Purchaser, and the Purchaser covenants and agrees to purchase from the Vendors,
the Company Shares.

2.2 In consideration for the sale of the Company Shares by the Vendors to the
Purchaser, the Purchaser shall allot and issue to the Vendors, or their
nominees, the Purchaser Shares.

2.3 The total number of Purchaser Shares to be allotted and issued by the
Purchaser to the Vendors, or their nominees, shall be 34,350,000 shares, which
shares shall be allotted and issued to the Vendors, or their nominees, in the
following proportions:

  Name of Vendor No. of Purchaser Shares   WKB 31,258,500   Crystalwood
3,091,500

2.4 In addition to allotting and issuing the Purchaser Shares to the Vendors,
the Purchaser shall pay to WKB the sum of EUR 300,000 (the “Deposit”) on or
before August 15, 2006.

In the event that the transactions contemplated in this Agreement do not close
due to the default, non-fulfilment or non-performance by WKB of any of its
duties or obligations under this Agreement or due to the breach by WKB of any of
the representations, warranties or acknowledgements made by it in this
Agreement, WKB shall repay the full amount of the Deposit to the Purchaser. In
the event that the transactions contemplated in this Agreement do not close for
any reason other than the default, non-fulfilment or non-performance by WKB of
any of its duties or obligations under this Agreement or the breach by WKB of
any of the representations, warranties or acknowledgements made by it in this
Agreement, WKB shall be entitled to retain the Deposit.

2. 5 As further consideration for the Vendors entering into this Agreement and
completing the sale of the Company Shares to the Purchaser, the Principal
Shareholders agree to transfer the Principal Shares (40,650,000 shares in the
common stock of the Purchaser) to WKB on the Closing Date at and for an
aggregate price of US $10,000.

2. 6 The Vendors acknowledge that the Purchaser Shares are “restricted
securities” within the meaning of the Securities Act and will be issued to the
Vendors in accordance with Regulation S of the Securities Act. Any certificates
representing the Purchaser Shares will be endorsed with the following legend in
accordance with Regulation S of the Securities Act:

  “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR
RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S,  

4

--------------------------------------------------------------------------------


  PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
ACT.”  

3. COVENANTS, REPRESENTATIONS AND WARRANTIES OF WKB AND THE COMPANY

WKB and the Company jointly and severally covenant with and acknowledge,
represent and warrant to the Purchaser and the Principal Shareholders as
follows, and acknowledge that the Purchaser and the Principal Shareholders are
relying upon such covenants, acknowledgements, representations and warranties in
connection with the purchase by the Purchaser of the Company Shares and the
transfer by the Principal Shareholders of the Principal Shares:

3.1 The Company has been duly incorporated and organized, is a validly existing
company with limited liability and is in good standing under the laws of
Germany; it has the corporate power to own or lease its property and to carry on
the Business; it is duly qualified as a company with limited liability to do
business and is in good standing with respect thereto in each jurisdiction in
which the nature of the Business or the property owned or leased by it makes
such qualification necessary; and it has all necessary licenses, permits,
authorizations and consents to operate its Business in accordance with the terms
of its business plan.

3.2 The total share capital of the Company consists of 50,000 shares, with a
nominal value of € 50,000, all of which shares are issued and outstanding.

3.3 WKB is the legal, beneficial and recorded owner of the following Company
Shares, and has good and marketable title thereto, free and clear of all
mortgages, liens, charges, security interests, adverse claims, pledges,
encumbrances and demands whatsoever:

  Name of Vendor No. of Company Shares   WKB 45,500

3.4 No person, firm or corporation has any agreement or option or any right or
privilege (whether by law, pre-emptive or contractual) capable of becoming an
agreement or option for the purchase from WKB of any of the Company Shares.

3.5 No person, firm or corporation has any agreement or option, including
convertible securities, warrants or convertible obligations of any nature, or
any right or privilege (whether by law, pre-emptive or contractual) capable of
becoming an agreement or option for the purchase, subscription, allotment or
issuance of any of the unissued shares in the capital of the Company or of any
securities of the Company.

3.6 The Company does not have any subsidiaries or agreements of any nature to
acquire any subsidiary or to acquire or lease any other business operations and
will not prior to the Closing Date acquire, or agree to acquire, any subsidiary
or business without the prior written consent of the Purchaser.

5

--------------------------------------------------------------------------------

3.7 The Company will not, without the prior written consent of the Purchaser,
issue any additional shares or ownership interest in the Company from and after
the date hereof to the Closing Date or create any options, warrants or rights
for any person to subscribe for or acquire any unissued shares in the capital of
the Company or ownership interest in the Company.

3.8 The Company is not a party to or bound by any guarantee, warranty,
indemnification, assumption or endorsement or any other like commitment of the
obligations, liabilities (contingent or otherwise) or indebtedness of any other
person, firm or corporation.

3.9 The books and records of the Company fairly and correctly set out and
disclose in all material respects, in accordance with generally accepted
accounting principles, the financial position of the Company as at the date
hereof, and all material financial transactions of the Company relating to the
Business have been accurately recorded in such books and records.

3.10 The Company Financial Statements present fairly the assets, liabilities
(whether accrued, absolute, contingent or otherwise) and the financial condition
of the Company as at the date thereof and there will not be, prior to the
Closing Date, any material increase in the liabilities of the Company other than
increases arising as a result of carrying on the Business in the ordinary and
normal course.

3.11 The entering into of this Agreement and the consummation of the
transactions contemplated hereby will not result in the violation of any of the
terms and provisions of the constating documents or bylaws of the Company or of
any indenture, instrument or agreement, written or oral, to which the Company or
the Vendors may be a party.

3.12 The entering into of this Agreement and the consummation of the
transactions contemplated hereby will not, to the best of the knowledge of the
Company and WKB, result in the violation of any law or regulation of Germany or
of any states in which they are resident or in which the Business is or at the
Closing Date will be carried on or of any municipal bylaw or ordinance to which
the Company or the Business may be subject.

3.13 This Agreement has been duly authorized, validly executed and delivered by
the Company and WKB.

3.14 The Business has been carried on in the ordinary and normal course by the
Company since the date of the Company Financial Statements and will be carried
on by the Company in the ordinary and normal course after the date hereof and up
to the Closing Date.

3.15 Except in connection with the real property leases described on Schedule D
hereto, no capital expenditures in excess of $5,000 have been made or authorized
by the Company since the date of the Company Financial Statements and no capital
expenditures in excess of $5,000 will be made or authorized by the Company after
the date hereof and up to the Closing Date without the prior written consent of
the Purchaser.

3.16 Except as disclosed in the Schedules hereto, the Company is not a party to
any written or oral employment, service, consulting or pension agreement, and,
the Company does not have any employees or consultants who cannot be dismissed
on not more than one months notice without further liability.

6

--------------------------------------------------------------------------------

3.17 Except as disclosed in the Schedules hereto, the Company does not have
outstanding any bonds, debentures, mortgages, notes, loans or other
indebtedness, and the Company is not under any agreement to create or issue any
bonds, debentures, mortgages, notes or other indebtedness, except liabilities
incurred in the ordinary course of business.

3.18 Except as disclosed in the Schedules hereto, the Company is not the owner
or lessee of, and is not under any agreement to own or lease, any real property.

3.19 Except as disclosed in the Schedules hereto, the Company owns, possesses
and has good and marketable title to its undertaking, property and assets, and
without restricting the generality of the foregoing, all those assets described
in the balance sheet included in the Company Financial Statements and all rights
to manufacture and market the products described in Schedule “C” hereto, free
and clear of any and all mortgages, liens, pledges, charges, security interests,
encumbrances, actions, claims or demands of any nature whatsoever or howsoever
arising.

3.20 The Company has its property insured against loss or damage by all
insurable hazards or risks on a replacement cost basis and such insurance
coverage will be continued in full force and effect to and including the Closing
Date; to the best of the knowledge of the Company and WKB, the Company is not in
default with respect to any of the provisions contained in any such insurance
policy and has not failed to give any notice or present any claim under any such
insurance policy in due and timely fashion.

3.21 The Company does not have any outstanding material agreements, contracts or
commitments, whether written or oral, of any nature or kind whatsoever,
including, but not limited to, employment, service, consulting or pension
agreements, other than those agreements expressly listed in the Schedules hereto
or otherwise expressly disclosed in this Agreement.

3.22 Except as provided in the Schedules hereto, there are no actions, suits or
proceedings (whether or not purportedly on behalf of the Company), pending or
threatened against or affecting the Company or affecting the Business, at law or
in equity, or before or by any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign and neither the Company nor WKB are aware of any existing ground on
which any such action, suit or proceeding might be commenced with any reasonable
likelihood of success.

3.23 The Company is not in material default or breach of any contracts,
agreements, written or oral, indentures or other instruments to which it is a
party and there are no facts, which, after notice or lapse of time or both, that
would constitute such a default or breach, and all such contracts, agreements,
indentures or other instruments are now in good standing and the Company is
entitled to all benefits thereunder.

3.24 The Company has the right to use all of the intellectual property necessary
to conduct the Business, including, but not limited to, the patents, trademarks,
trade names and copyrights both domestic and foreign, set out in the Schedules
hereto.

3.25 To the best of the knowledge of the Company and WKB, the conduct of the
Business does not infringe upon the patents, trademarks, trade names or
copyrights, domestic or foreign, of any other person, firm or corporation.

7

--------------------------------------------------------------------------------

3.26 To the best of the knowledge of the Company and WKB, the Company is
conducting, and will conduct, the Business in compliance with all applicable
laws, rules and regulations of each jurisdiction in which the Business is, or
will be, carried on, the Company is not in material breach of any such laws,
rules or regulations and is, or will be on the Closing Date, fully licensed,
registered or qualified in each jurisdiction in which the Company owns or leases
property or carries on, or proposes to carry on, the Business to enable the
Business to be carried on as now conducted and its property and assets to be
owned, leased and operated, and all such licenses, registrations and
qualifications are or will be on the Closing Date valid and subsisting and in
good standing and that none of the same contains or will contain any provision,
condition or limitation which has or may have a materially adverse effect on the
operation of the Business.

3.27 All facilities and equipment owned or used by the Company in connection
with the Business are in good operating condition and are in a state of good
repair and maintenance.

3.28 Except as disclosed in the Company Financial Statements and the Schedules
hereto, and except for salaries incurred in the ordinary course of business
since the date thereof, the Company has no loans or indebtedness outstanding
which have been made to or from directors, former directors, officers,
shareholders and employees of the Company or to any person or corporate body not
dealing at arm's length with any of the foregoing, and will not, prior to
closing, pay any such indebtedness unless in accordance with budgets agreed in
writing by the Purchaser.

3.29 The Company has made full disclosure to the Purchaser of all aspects of the
Business and has made all of its books and records available to the
representatives of the Purchaser in order to assist the Purchaser in the
performance of its due diligence searches and no material facts in relation to
the Business have been concealed by the Company or WKB.

3.30 There are no material liabilities of the Company of any kind whatsoever,
whether or not accrued and whether or not determined or determinable, in respect
of which the Company or the Purchaser may become liable on or after the
consummation of the transaction contemplated by this Agreement, other than
liabilities which may be reflected on the Company Financial Statements,
liabilities disclosed or referred to in this Agreement or in the Schedules
attached hereto, or liabilities incurred in the ordinary course of business and
attributable to the period since the date of the Company Financial Statements,
none of which has been materially adverse to the nature of the Business, results
of operations, assets, financial condition or manner of conducting the Business.

3.31 The Articles, bylaws and other constating documents of the Company in
effect with the appropriate corporate authorities as at the date of this
Agreement will remain in full force and effect without any changes thereto as at
the Closing Date.

3.32 The directors and officers of the Company are as follows:

  Name Position   Roger Liere Managing Director   Guenter Doelcken Member of the
Supervisory Board   Dr. Harald Kapell Member of the Supervisory Board   Walter
Krahl Member of the Supervisory Board

8

--------------------------------------------------------------------------------

3.33 WKB is not a “U.S. Person” as defined by Regulation S of the Securities Act
and is not acquiring the Purchaser Shares or the Principal Shares for the
account or benefit of such a U.S. Person.

3.34 WKB represents and warrants to the Purchaser that it is acquiring the
Purchaser Shares and the Principal Shares for investment purposes only, with no
present intention of dividing its interest with others or reselling or otherwise
disposing of any or all of the Purchaser Shares or the Principal Shares.

3.35 WKB was not in the United States at the time the offer to acquire the
Purchaser Shares and the Principal Shares was received it.

4. COVENANTS, REPRESENTATIONS AND WARRANTIES OF CRYSTALWOOD

Crystalwood covenants with and acknowledges, represents and warrants to the
Purchaser as follows, and acknowledge that the Purchaser is relying upon such
covenants, acknowledgements, representations and warranties in connection with
the purchase by the Purchaser of the Company Shares:

4.1 Crystalwood is the legal, beneficial and recorded owner of the following
Company Shares, and has good and marketable title thereto, free and clear of all
mortgages, liens, charges, security interests, adverse claims, pledges,
encumbrances and demands whatsoever:

  Name of Vendor No. of Company Shares   Crystalwood 4,500

4.2 No person, firm or corporation has any agreement or option or any right or
privilege (whether by law, pre-emptive or contractual) capable of becoming an
agreement or option for the purchase from Crystalwood of any of the Company
Shares.

4.3 The entering into of this Agreement and the consummation of the transactions
contemplated hereby will not, to the best of the knowledge of Crystalwood,
result in the violation of any law or regulation of any states in which
Crystalwood is resident.

4.4 This Agreement has been duly authorized, validly executed and delivered by
Crystalwood.

4.5 Crystalwood is not a “U.S. Person” as defined by Regulation S of the
Securities Act and is not acquiring the Purchaser Shares for the account or
benefit of such a U.S. Person.

4.6 Crystalwood represents and warrants to the Purchaser that it is acquiring
the Purchaser Shares for investment purposes only, with no present intention of
dividing its interest with others or reselling or otherwise disposing of any or
all of the Purchaser Shares.

4.7 Crystalwood was not in the United States at the time the offer to acquire
the Purchaser Shares was received it.

9

--------------------------------------------------------------------------------

5. COVENANTS, REPRESENTATIONS AND WARRANTIES

OF THE PURCHASER AND THE PRINCIPAL SHAREHOLDER

The Purchaser and the Principal Shareholders covenant with and represent and
warrant to the Vendors and the Company as follows and acknowledge that the
Vendors are relying upon such covenants, representations and warranties in
entering into this Agreement:

5.1 The Purchaser has been duly incorporated and organized and is validly
subsisting under the laws of the State of Nevada; it is a reporting issuer under
the United States Securities Exchange Act of 1934 and is in good standing with
respect to all filings required to be made under such statutes with the United
States Securities and Exchange Commission; it has the corporate power to own or
lease its properties and to carry on its business as now being conducted by it;
and it is duly qualified as a corporation to do business and is in good standing
with respect thereto in each jurisdiction in which the nature of its business or
the property owned or leased by it makes such qualification necessary.

5.2 The authorized capital of the Purchaser consists of 750,000,000 shares of
common stock with a par value of $0.001 per share, of which 73,775,000 shares
are currently issued and outstanding as fully paid and non-assessable. Upon
completion of the transactions set out in paragraphs 2.1 through 2.4 of this
Agreement, the Purchaser will have 108,125,000 shares of common stock issued and
outstanding, of which the Vendors will be the legal or beneficial owner of
75,000,000 shares.

5.3 No person, firm or corporation has any agreement or option, including
convertible securities, warrants or convertible obligations of any nature, or
any right or privilege (whether by law, pre-emptive or contractual) capable of
becoming an agreement or option for the purchase, subscription, allotment or
issuance of any of the unissued shares in the capital of the Purchaser.

5.4 The Purchaser will not, without the prior written consent of the Vendors,
issue any additional shares from and after the date hereof to the Closing Date
or create any options, warrants or rights for any person to subscribe for any
unissued shares in the capital of the Purchaser.

5.5 The directors and officers of the Purchaser are as follows:

  Name Position   Peter J. Hoyle Director, CEO, CFO, President,     Secretary
and Treasurer         John Boschert Director

5.6 The Purchaser Audited Financial Statements present fairly the assets,
liabilities (whether accrued, absolute, contingent or otherwise) and the
financial condition of the Purchaser as at the date thereof.

5.7 The Purchaser Unaudited Financial Statements present fairly the assets,
liabilities (whether accrued, absolute, contingent or otherwise) and the
financial condition of the Purchaser as of the date thereof and there will not
be, prior to the Closing Date, any material increase in the liabilities of the
Purchaser.

10

--------------------------------------------------------------------------------

5.8 There have been no material adverse changes in the financial position or
condition of the Purchaser or damage, loss or destruction materially affecting
the business or property of the Purchaser from the date of the Purchaser
Unaudited Financial Statements to the Closing Date except as may be disclosed by
the Purchaser in Current Reports on Form 8-K filed with the United States
Securities and Exchange Commission.

5.9 The Purchaser has made full disclosure to the Vendors of all material
aspects of the Purchaser's business and has made all of its books and records
available to the representatives of the Vendors in order to assist the Vendors
in the performance of its due diligence searches and no material facts in
relation to the Purchaser's business have been concealed by the Purchaser.

5.10 The Purchaser is not a party to or bound by any agreement or guarantee,
warranty, indemnification, assumption or endorsement or any other like
commitment of the obligations, liabilities (contingent or otherwise) or
indebtedness of any other person, firm or corporation.

5.11 Except as disclosed in the Schedules attached hereto, there are no actions,
suits or proceedings (whether or not purportedly on behalf of the Purchaser),
pending or threatened against or affecting the Purchaser or affecting the
Purchaser's business, at law or in equity, or before or by any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign and the Purchaser is not aware of any
existing ground on which any such action, suit or proceeding might be commenced
with any reasonable likelihood of success.

5.12 The Purchaser's common shares are quoted on the NASD OTC Bulletin Board and
the Purchaser is not in breach of any regulation, by-law or policy of, or any of
the terms and conditions of its quotation on the NASD OTC Bulletin Board
applicable to the Purchaser or its operations.

5.13 The Purchaser does not currently have any employees and is not party to any
collective agreements with any labour unions or other association of employees.

5.14 The Purchaser does not have any subsidiaries or agreements of any nature to
acquire any subsidiary or to acquire or lease any other business operations and
will not prior to the Closing Date acquire, or agree to acquire, any subsidiary
or business without the prior written consent of the Company.

5.15 The business of the Purchaser now and until the Closing Date will be
carried on in the ordinary and normal course after the date hereof and upon to
the Closing Date and no material transactions shall be entered into until the
Closing Date without the prior written consent of the Vendors.

5.16 No liability, cost or expense will be incurred or payable by the Purchaser
in connection with the disposition of any of its properties.

5.17 No capital expenditures in excess of $5,000 have been made or authorized by
the Purchaser since the date of the Purchaser Audited Financial Statements and
no capital expenditures in excess of $5,000 will be made or authorized by the
Purchaser after the date hereof and up to the Closing Date without the prior
written consent of the Vendors.

11

--------------------------------------------------------------------------------

5.18 The Purchaser is not indebted to any of its directors or officers nor are
any of the Purchaser's directors or officers indebted to the Purchaser.

5.19 The Purchaser has good and marketable title to its properties and assets as
set out in the Purchaser Audited Financial Statements and such properties and
assets are not subject to any mortgages, pledges, liens, charges, security
interests, encumbrances, actions, claims or demands of any nature whatsoever or
howsoever arising.

5.20 The Corporate Charter, Articles of Incorporation and Bylaws and any other
constating documents of the Purchaser in effect with the appropriate corporate
authorities as at the date of this Agreement will not have been materially
changed as at the Closing Date.

5.21 There are no material liabilities of the Purchaser of any kind whatsoever,
whether or not accrued and whether or not determined or determinable, in respect
of which the Purchaser or the Company may become liable on or after the
consummation of the transaction contemplated by this Agreement, other than
liabilities which may be reflected on the Purchaser Audited Financial
Statements, liabilities disclosed or referred to in this Agreement or in the
Schedules attached hereto, or liabilities incurred in the ordinary course of
business and attributable to the period since the date of the Purchaser Audited
Financial Statements, none of which has been materially adverse to the nature of
the Purchaser's business, results of operations, assets, financial condition or
manner of conducting the Purchaser's business.

5.22 The entering into of this Agreement and the consummation of the
transactions contemplated hereby will not result in the violation of any of the
terms and provisions of the constating documents or bylaws of the Purchaser or
of any indenture, instrument or agreement, written or oral, to which the
Purchaser may be a party.

5.23 The entering into of this Agreement and the consummation of the
transactions contemplated hereby will not, to the best of the knowledge of the
Purchaser, result in the violation of any law or regulation of the United States
or the State of Nevada or of any local government bylaw or ordinance to which
the Purchaser or the Purchaser's business may be subject.

5.24 This Agreement has been duly authorized, validly executed and delivered by
the Purchaser.

5.25 The Purchaser has no contracts with any officers, directors, accountants,
lawyers or others which cannot be terminated with not more than one month's
notice.

5.26 No agreement has been made with Purchaser in respect of the purchase and
sale contemplated by this Agreement that could give rise to any valid claim by
any person against the Company or the Vendors for a finder's fee, brokerage
commission or similar payment.

5.27 The Principal Shares are owned by the Principal Shareholders as the
beneficial and recorded owner with good and marketable title thereto, free and
clear of all mortgages, liens, charges, security interests, adverse claims,
pledges, encumbrances and demands whatsoever.

5.28 Upon the receipt by the Purchaser of the Company Shares from the Vendors,
the Purchaser Shares to be issued by the Purchaser to the Vendors will be
validly issued, fully paid and non-assessable shares in the common stock of the
Company.

12

--------------------------------------------------------------------------------

6. ACTS IN CONTEMPLATION OF CLOSING

6.1 The Company covenants and agrees with the Purchaser and the Principal
Shareholders to, prior to or on the Closing Date, deliver to the Purchaser those
audited and unaudited financial statements of the Company as are required by
Item 310 of Regulation SB of the United States Securities and Exchange
Commission in order to permit the Purchaser to make the United States Securities
and Exchange Commission filings required in respect of the purchase and sale of
the shares of the Company in accordance with this Agreement, including, but not
limited to, annual financial statements for the year ended December 31, 2005,
prepared in accordance with United States Generally Accepted Accounting
Procedures (“US GAAP”) and audited in accordance with PCAOB audit standards, and
unaudited interim financial statements for the period ended July 31, 2006,
prepared in accordance with US GAAP.

7. CONDITIONS OF CLOSING

7.1 All obligations of the Purchaser under this Agreement are subject to the
fulfilment, at or prior to the Closing Date, of the following conditions:

  (a)

The respective representations and warranties of the Vendors and the Company
contained in this Agreement or in any Schedule hereto or certificate or other
document delivered to the Purchaser pursuant hereto shall be substantially true
and correct as of the date hereof and as of the Closing Date with the same force
and effect as though such representations and warranties had been made on and as
of such date, regardless of the date as of which the information in this
Agreement or any such Schedule or certificate is given, and the Purchaser shall
have received on the Closing Date certificates dated as of the Closing Date, in
forms satisfactory to counsel for the Purchaser and signed under seal by the
Vendors and by two senior officers of the Company to the effect that their
respective representations and warranties referred to above are true and correct
on and as of the Closing Date with the same force and effect as though made on
and as of such date, provided that the acceptance of such certificates and the
closing of the transactions herein provided for shall not be a waiver of the
respective representations and warranties contained in Articles 3, 4 and 5 or in
any Schedule hereto or in any certificate or document given pursuant to this
Agreement which covenants, representations and warranties shall continue in full
force and effect for the benefit of the Purchaser;

          (b)

the Company shall have caused to be delivered to the Purchaser either a
certificate of an officer of the Company or, at the Purchaser's election, an
opinion of legal counsel acceptable to the Purchaser's legal counsel, in either
case, in form and substance satisfactory to the Purchaser, dated as of the
Closing Date, to the effect that:

          (i)

the Company owns, possesses and has good and marketable title to its
undertaking, property and assets, and without restricting the generality of the
foregoing, those assets described in the balance sheet included in the Company
Financial Statements, free and clear of any and all mortgages, liens, pledges,
charges, security interests, encumbrances, actions, claims or demands of any
nature whatsoever and howsoever arising;

13

--------------------------------------------------------------------------------


  (ii)

the Company has been duly incorporated, organized and is validly existing under
the laws of Germany, it has the corporate power to own or lease its properties
and to carry on its business that is now being conducted by it and is in good
standing with respect to filings with the appropriate governmental authorities;

        (iii)

the issued and authorized capital of the Company is as set out in this Agreement
and all of the issued and outstanding shares have been validly issued as fully
paid and non-assessable;

        (iv)

all necessary approvals and all necessary steps and corporate proceedings have
been obtained or taken to permit the Company Shares to be duly and validly
transferred to and registered in the name of the Purchaser; and

        (v)

the consummation of the purchase and sale contemplated by this Agreement,
including, but not limited to, the transfer of the Company Shares to the
Purchaser, will not be in breach of any laws of Germany , and, in particular but
without limiting the generality of the foregoing, the execution and delivery of
this Agreement by the Vendors and the Company has not breached and the
consummation of the purchase and sale contemplated hereby will not be in breach
of any laws of Germany or of any other country or state in which a Vendors are
resident or the Company carries on business;


 

and, without limiting the generality of the foregoing, that all corporate
proceedings of the Company, its shareholders and directors and all other matters
which, in the reasonable opinion of counsel for the Purchaser, are material in
connection with the transaction of purchase and sale contemplated by this
Agreement, have been taken or are otherwise favorable to the completion of such
transaction.

        (c)

At the Closing Date there shall have been no materially adverse change in the
affairs, assets, liabilities, or financial condition of the Company or the
Business (financial or otherwise) from that shown on or reflected in the Company
Financial Statements.

        (d)

No substantial damage by fire or other hazard to the Business shall have
occurred prior to the Closing Date.

        (e)

The Company shall have delivered to the Purchaser those financial statements of
the Company specified in paragraph 6.1 hereof.

        (f)

The total liabilities of the Company will not, on the Closing Date, exceed
$500,000.

        (g)

All amounts due and owing to the Company under the Company Loans shall be paid
or repaid to the Company on or before the Closing Date.

7.2 In the event any of the foregoing conditions contained in paragraph 7.1
hereof are not fulfilled or performed at or before the Closing Date to the
reasonable satisfaction of the Purchaser, the Purchaser may terminate this
Agreement by written notice to the Vendors and in

14

--------------------------------------------------------------------------------

such event the Purchaser shall be released from all further obligations
hereunder but any of such conditions may be waived in writing in whole or in
part by the Purchaser without prejudice to its rights of termination in the
event of the non-fulfilment of any other conditions.

7.3 All obligations of the Vendors under this Agreement are subject to the
fulfilment, at or prior to the Closing Date, of the following conditions:

  (a)

The representations and warranties of the Purchaser contained in this Agreement
or in any Schedule hereto or certificate or other document delivered to the
Company and the Vendors pursuant hereto shall be substantially true and correct
as of the date hereof and as of the Closing Date with the same force and effect
as though such representations and warranties had been made on and as of such
date, regardless of the date as of which the information in this Agreement or
any such Schedule or certificate is given, and the Vendors shall have received
on the Closing Date a certificate dated as of the Closing Date, in a form
satisfactory to the Vendors and signed under seal by two senior officers of the
Purchaser, to the effect that such representations and warranties referred to
above are true and correct on and as of the Closing Date with the same force and
effect as though made on and as of such date, provided that the acceptance of
such certificate and the closing of the transaction herein provided for shall
not be a waiver of the representations and warranties contained in Article 4 or
in any Schedule hereto or in any certificate or document given pursuant to this
Agreement which covenants, representations and warranties shall continue in full
force and effect for the benefit of the Vendors.

          (b)

The Purchaser shall have caused to be delivered to the Vendors either a
certificate of an officer of the Purchaser or, at the Vendors’ election, an
opinion of legal counsel acceptable to counsel to the Vendors, in either case,
in form and substance satisfactory to the Vendors, dated as of the Closing Date,
to the effect that:

          (i)

the Purchaser has been duly incorporated and organized and is validly subsisting
under the laws of the State of Nevada, it has the corporate power to own or
lease its properties and to carry on its business that is now being conducted by
it and is in good standing with respect to all filings with the appropriate
corporate authorities in Nevada and with respect to all annual and quarterly
filings with the United States Securities and Exchange Commission;

          (ii)

the issued and authorized capital of the Purchaser is as set out in this
Agreement and all issued shares have been validly issued as fully paid and
non-assessable;

          (iii)

all necessary approvals and all necessary steps and corporate proceedings have
been obtained or taken to permit the Purchaser Warrants to be duly and validly
issued to the Vendors and the Purchaser Shares to be duly and validly allotted
and issued to and registered in the name of the Vendors;

          (iv)

the consummation of the purchase and sale contemplated by this Agreement,
including, but not limited to, the issuance and delivery of the Purchaser Shares
to the Vendors, in consideration of the purchase of the

15

--------------------------------------------------------------------------------

Company Shares from the Vendors, will not be in breach of any laws of Nevada
and, in particular, but without limiting the generality of the foregoing, the
execution and delivery of this Agreement by the Purchaser has not breached, and
the consummation of the purchase and sale contemplated hereby will not be in
breach of, any securities laws of the United States of America;

and, without limiting the generality of the foregoing, that all corporate
proceedings of the Purchaser, its shareholders and directors and all other
matters which, in the reasonable opinion of counsel for the Company, are
material in connection with the transaction of purchase and sale contemplated by
this Agreement, have been taken or are otherwise favorable to the completion of
such transaction.

  (c)

At the Closing Date there shall have been no materially adverse change in the
affairs, assets, liabilities, financial condition or business (financial or
otherwise) of the Purchaser from that shown on or reflected in the Purchaser
Audited Financial Statements.

7.4 In the event that any of the conditions contained in paragraph 7.3 hereof
shall not be fulfilled or performed by the Purchaser at or before the Closing
Date to the reasonable satisfaction of the Vendors then the Vendors shall have
all the rights and privileges granted to the Purchaser under paragraph 7.2,
mutatis mutandis.

8. CLOSING ARRANGEMENTS

8.1 The closing shall take place on the Closing Date at the offices of WKB at
Koesterstrasse 1a, 47053 Duisburg, Germany, or at such other time and place as
the parties may mutually agree.

8.2 On the Closing Date, upon fulfilment of all the conditions set out in
Article 6 which have not been waived in writing by the Purchaser or by the
Vendors, as the case may be, then:

  (a)

the Vendors shall deliver to the Purchaser:

          (i)

the Agreement and Deed of Transfer in the form attached as Schedule “J” hereto
and such other documents as may be necessary to record the transfer of the
Company to the Purchaser in the appropriate commercial registry;

          (ii)

the certificates and officer's certificate or opinion referred to in paragraph
6.1; and

          (iii)

evidence satisfactory to the Purchaser and its legal counsel of the completion
by the Company and the Vendors of those acts referred to in paragraph 5.1.

          (b)

the Vendors and the Company shall cause the Company Shares to be transferred
into the name of the Purchaser, or its nominee, to be duly and regularly
recorded in the books and records of the Company;

16

--------------------------------------------------------------------------------


  (c)

the Purchaser shall issue, execute and deliver to the Vendors:

          (i)

certificates representing the Purchaser Shares duly endorsed with legends,
acceptable to the Purchaser's counsel, respecting restrictions on transfer as
required by or necessary under the applicable securities legislation of the
United States or any state, including, but not limited to, the non-
transferability of such shares for a period of one year from the Closing Date;

          (ii)

the certificates and officer's certificate or opinion referred to in paragraph
6.3;

          (iii)

sequential resignations and directors resolutions such that the following will
have been appointed directors and/or officers of the Purchaser immediately
following closing:


  Name Position         Roger Liere Director & President   John Boschert
Director, Secretary & Treasurer


  (iv)

all agreements, deeds or other documents (including but not limited to a power
of attorney) which are necessary to register the transfer of the Company from
the Vendors to the Purchaser in the appropriate commercial registry;


  (d) The Principal Shareholder shall deliver to the Vendors the certificates
representing all the Principal Shares duly endorsed in blank for transfer or
with a stock power of attorney (in either case with the signature guaranteed by
the appropriate official) with all applicable security transfer taxes paid.

9. GENERAL PROVISIONS

9.1 Time shall be of the essence of this Agreement.

9.2 This Agreement contains the whole agreement between the parties hereto in
respect of the purchase and sale of the Company Shares and there are no
warranties, representations, terms, conditions or collateral agreements
expressed, implied or statutory, other than as expressly set forth in this
Agreement.

9.3 This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns. The Purchaser may
not assign this Agreement without the consent of the Company which consent may
be withheld for any reason whatsoever.

9.4 Any notice to be given under this Agreement shall be duly and properly given
if made in writing and delivered or telecopied to the addressee at the address
as set out on page one of this Agreement. Any notice given as aforesaid shall be
deemed to have been given or

17

--------------------------------------------------------------------------------

made on, if delivered, the date on which it was delivered or, if telecopied, on
the next business day after it was telecopied. Any party hereto may change its
address for notice from time to time by providing notice of such change to the
other parties hereto in accordance with the foregoing.

9.5 This Agreement may be executed in one or more counterparts, each of which so
executed shall constitute an original and all of which together shall constitute
one and the same agreement.

9.6 This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the laws of the State of Nevada, and
each of the parties hereto irrevocably attorns to the jurisdiction of the courts
of the State of Nevada.

9.7 No claim shall be made by the Company or the Vendors against the Purchaser,
or by the Purchaser against the Company or the Vendors, as a result of any
misrepresentation or as a result of the breach of any covenant or warranty
herein contained unless the aggregate loss or damage to such party exceeds
$5,000.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

18

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

WKB BETEILIGUNGSGESELLSCHAFT MBH   CRYSTALWOOD HOLDINGS LTD.       /s/ Walter
Krahl   /s/ Leon Nowek Per: Walter Krahl,   Per: Leon Nowek,         Managing
Director           President       VITAVEA AG   GA COMPUTER SCIENCES INC.      
/s/ Roger Liere   /s/ Peter J. Hoyle Per: Roger Liere,   Per: Peter J. Hoyle,
        Sole Managing Director          President, Secretary and Treasurer      
SIGNED, SEALED AND DELIVERED     BY PETER J. HOYLE     in the presence of:      
        /s/ Peter J. Hoyle Signature of Witness   PETER J. HOYLE       Name    
      Address           SIGNED, SEALED AND DELIVERED     BY LINA ZHOU     in the
presence of:               /s/ Lina Zhou Signature of Witness   LINA ZHOU      
Name           Address    

19

--------------------------------------------------------------------------------


SCHEDULE "A- 1"   to that Share Purchase Agreement dated for reference as of the
31st day of July, 2006   COMPANY AUDITED FINANCIAL STATEMENTS


--------------------------------------------------------------------------------

[exhibit10-1x2x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x3x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x4x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x5x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x6x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x7x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x8x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x9x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x10x1.jpg]

--------------------------------------------------------------------------------


SCHEDULE "A- 2"   to that Share Purchase Agreement dated for reference as of the
31st day of July, 2006   COMPANY UNAUDITED FINANCIAL STATEMENTS


--------------------------------------------------------------------------------

Sheet 1

Financial Statement
Vitavea AG
Neukirchen-Vluyn
Dated
April 30, 2006

ASSETS         LIABILITIES               Euro     Euro Euro             A.
Capital Assets     A. Capital and Surplus                        I. Intangible
fixed assets          I. Share capital   50,000.00                        1.
Licenses, industrial property rights                                          
 and similar rights and values and                                          
 licenses to such rights and values 21,874.13        II. Accumulated deficit  
-622,352.34                                II. Fixed assets          III. Annual
deficit   -838,329.45                        1. Other assets plant and    
          Deficit not covered by surplus   1,410,681.79                        
       office equipment 12,064.82                     B. Current Assets    
          Book capital and reserves   0.00                                I.
Inventory     B. Accruals                            1. Finished goods and
products 31,950.00             1. Other accruals   17,000.00                  
 II. Receivables and other assets     C. Liabilities                          
 1. Other assets 181,279.29             1. Accounts payable 293,386.62        
               - thereof with a residual                             term of up
to one year                     Euro 293,386.62           2. Other liabilities
1,615,880.97 1,909,267.59                      - thereof from taxes          
               - Euro 1,915.37     Amount carried over 247,168.24   Amount
carried over   1,926,267.59


--------------------------------------------------------------------------------

Sheet 2

Financial Statement
Vitavea AG
Neukirchen-Vluyn
Dated
April 30, 2006

ASSETS       LIABILITIES             Euro   Euro Euro           Amount carried
over 247,168.24   Amount carried over 1,926,267.59                    III. Cash
on hand, German Central     - thereof in the social                            
 Bank balance of cash, balances at         security context                    
         credit institutions and cheques 268,417.56   Euro 2,864.23         -
thereof with a residual                      C. Deficit not covered     term of
up to one year                                        by surplus 1,410,681.79  
Euro 1,615,880.97               1,926.267.59     1,926,267.59


--------------------------------------------------------------------------------

Sheet 3

PROFIT AND LOSS STATEMENT from 01/01/2006 to 30/04/2006

Vitavea AG
Neukirchen-Vluyn

  Euro Euro 1. Turnover   180.86       2. Purchases (cost of materials)    
     a) Expenditures for raw materials,               auxiliary supplies,
operating materials               and for purchased goods   222.76       3.
Personnel expenditures          a) Wages and Salaries 13,784.85        b)
Payroll deductions and expenditures               for old-age and other benefits
5,590.41 19,375.26       4. Depreciation and amortization          a) of
intangible fixed assets of the capital               assets and fixed assets as
well as               capitalized expenditures for the start -up    
          and expansion of the business   1,562.62       5. Other operating
expenditures   824,271.66       6. Other interest and similar income   12,600.02
      7. Interest and similar expenditures   5,382.53       8. Operating result
  -838,033.95             9. Other taxes   295.50             10. Annual deficit
  838,329.45


--------------------------------------------------------------------------------

Sheet 4

STATEMENT OF ACCOUNTS Financial Statement dated 30/04/2006

Vitavea AG
Neukirchen-Vluyn

ASSETS           Euro Euro Account no. Account name               Licenses,
industrial property rights       and similar rights and values and      
licenses to such rights and values     140 Licenses for industrial property
rights   21,874.13   Other assets, furniture and office       equipment     560
Other means of transport 9,750.00   650 Office furniture 2,128.18   670 Low
value fixed assets up to Euro 410 186.64 12,064.82           Finished products
and goods     1100 Finished products and goods   31,950.00           Other
assets     1300 Other assets 37,281.83   1341 Receivables from employees (up to
1,200.00     one year)     1350 Security deposits 4,978.37   1405 VAT refund 16%
131,534.73   1470 Transit items 666.00   3300 Accounts payable 5,645.32   3801
Sales tax 7 % -1.54   3805 VAT 16 % -25.42 181,279.29                   Cash
balance, German Central Bank       credit balance, credit balances at      
credit institutions and cheques     1600 Cash on hand 8,479.67   1800
Commerzbank 434 01 25,088.13   1810 Commerzbank 434 00 234,849.76 268,417.56    
      Deficit not covered by surplus               Capital deficit  
1,410,681.79           Total Assets   1,926,267.59        


--------------------------------------------------------------------------------

Sheet 5

STATEMENT OF ACCOUNTS Balance Statement dated 30/04/2006

Vitavea AG
Neukirchen-Vluyn

LIABILITIES           Euro Euro Account no. Account name               Share
capital     2900 Share capital   50,000.00           Accumulated deficit    
2978 Accumulated deficit before       appropriations   -622,352.34          
Annual deficit       Annual deficit   -838,329.45           Deficit not covered
by surplus       Capital deficit   1,410,681.79           Other accruals    
3070 Other accruals 15,000.00   3095 Accruals for financial statement and
2,000.00 17,000.00   audit               Accounts payable     3300 Accounts
payable   293,386.62           Thereof with a residual term of up to       one
year Euro 293,386.62     3300 Accounts payable               Other liabilities  
  3500 Other liabilities 33,101.37   3502 Crystalwood Holding Ltd. liability
1,578,000.00   3730 Wage and church tax liability 1,915.37   3740 Social
security liability 2,864.23 1,615,880.97   Thereof for taxes Euro 1,915.37    
3730 Wage and church tax liability       Thereof for social security       Euro
2,864.23     3740 Social security liabilities       Thereof with a residual term
of up to       one year       Euro 1,615,880.97     3500 Other liabilities    
3502 Crystalwood Holding Ltd. liability     3730 Wage and church tax liability  
          3740 Social security liability       Total Liabilities   1,926,267.59


--------------------------------------------------------------------------------

Sheet 6

STATEMENT OF ACCOUNTS Profit and Loss Statement from 01/01/2006 to 30/04/2006

Vitavea AG
Neukirchen-Vluyn

Account no. Account name Euro Euro   Turnover     4300 Revenue 7% sales tax
21.96   4400 Revenue 16$ VAT 158.90 180.86   Expenditures for raw materials,    
  auxiliary supplies, operating       materials and for purchased goods     5400
Incoming goods 16% input tax   -222.76   Wages and Salaries     6000 Wages and
Salaries -10,506.68   6030 Temporary workers wages -400.00   6035 Wage tax
-2,878.17 -13,784.85   Payroll deductions and       expenditures for old-age and
other       benefits     6110 Statutory social security expenditures   -5,590.41
  Depreciation and Amortization       of intangible fixed assets of the      
capital assets and fixed assets as       well as capitalized expenditures for  
    the start-up and expansion of the       business     6220 Depreciation and
amortization of fixed   -1,562.62   assets       Other operational expenditures
    6300 Other operational expenditures -90.70   6310 Rent -8,000.00   6420
Contributions -967.07   6500 Vehicle leasing costs -1,083.64   6520 Vehicle
insurance -827.68   6530 Vehicle operating costs -190.65   6540 Vehicle repairs
-385.37   6600 Advertising expenses -43,903.05   6640 Hospitality costs -398.97
  6663 Travel costs employees, driving costs -1,209.10   6780 External work/
consulting -8,000.00   6781 Professional fees / acquisition -741,310.35   6800
Postage -258.30   6805 Telephone -33.59   6810 Fax and Internet costs -159.40  
                6811 Fees Finanztreff -46.55     Amount to be carried over
-806,864.42 -20,979.78


--------------------------------------------------------------------------------

Sheet 7

STATEMENT OF ACCOUNTS Profit and Loss Statement from 01/01/2006 to 30/04/2006

Vitavea AG
Neukirchen-Vluyn

Account Account name Euro Euro no.         Amount carried over -806,864.42
-20,979.78           Other operational expenditures     6815 Office supplies
-451.52   6825 Professional fees -16,570.00   6830 Bookkeeping costs -200.00  
6855 Bank charges -185.72 824,271.66           Other interest and similar income
    7100 Other interest and similar income   12,600.02           Interest and
similar expenditures     7310 Interest expenditures for short -term   -5,382.53
  liabilities               Other taxes             7685 Vehicle taxes   -295.50
  Annual deficit               Annual deficit   -838,329.45


--------------------------------------------------------------------------------

 

Financial Position April 2006

Vitavea AG

 

--------------------------------------------------------------------------------

[exhibit10-1x20x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x21x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x22x1.jpg]

--------------------------------------------------------------------------------


SCHEDULE “B”   to that Share Purchase Agreement dated for reference as of the
31st day of July, 2006   (RESERVED)


--------------------------------------------------------------------------------


SCHEDULE "C"   to that Share Purchase Agreement dated for reference as of the
31st day of July, 2006   COMPANY PRODUCTS   The nutritional supplements known as
MENTAL VIT and MENTAL VIT Junior.


--------------------------------------------------------------------------------


SCHEDULE "D”   to that Share Purchase Agreement dated for reference as of the
31st day of July, 2006   EMPLOYMENT, SERVICE, CONSULTING & PENSION AGREEMENTS OF
THE COMPANY


1.

Consultancy Agreement between Vita Vea AG and Walter Krahl, dated August 29,
2005.

    2.

Consultancy Agreement between Vita Vea AG and Armin Von Wuelfing, dated January
5, 2006.


--------------------------------------------------------------------------------


SCHEDULE "E"   to that Share Purchase Agreement dated for reference as of the
31st day of July, 2006   REAL PROPERTY & LEASES OF THE COMPANY


1.

Office Sublease Agreement between Marc Aurel GmbH and Vita Vea AG, dated
December 28, 2005 for the premises consisting of 80 m2 located at Pascalstr. 5,
47506 Neukirchen- Vluyn, Germany.


--------------------------------------------------------------------------------


SCHEDULE "F"   to that Share Purchase Agreement dated for reference as of the
31st day of July, 2006   (RESERVED)


--------------------------------------------------------------------------------


SCHEDULE "G"   to that Share Purchase Agreement dated for reference as of the
31st day of July, 2006   COMPANY LITIGATION

None.

--------------------------------------------------------------------------------


SCHEDULE "H"   to that Share Purchase Agreement dated for reference as of the
31st day of July, 2006   PURCHASER LITIGATION

None.

--------------------------------------------------------------------------------


SCHEDULE "I"   to that Share Purchase Agreement dated for reference as of the
31st day of July, 2006   PATENTS, TRADEMARKS, TRADE NAMES AND COPYRIGHTS OF THE
COMPANY

Patents:

PATENT NUMBER

DATE OF
PATENT
APPLICATION
PATENT NAME
EP 0834 318 B Jan. 10, 1997 Composition comprising chromium for controlling
cellular glucose uptake

Trademarks:

GERMAN
TRADE MARK NUMBER REGISTRATION
DATE
TRADE MARK 30410911.8 December 13, 2004 Word: “Vitavea”


--------------------------------------------------------------------------------


SCHEDULE "J"   to that Share Purchase Agreement dated for reference as of the
31st day of July, 2006   AGREEMENT AND DEED OF TRANSFER


--------------------------------------------------------------------------------

AGREEMENT AND DEED OF TRANSFER

THIS AGREEMENT AND DEED OF TRANSFER is dated for reference as of the ___ day of
___________, 2006.

BETWEEN:

WKB BETEILIGUNGSGESELLSCHAFT MBH, a company duly formed under the laws of
Germany, with its principal office at Koesterstrasse 1a, 47053 Duisburg, Germany

(hereinafter called the "Transferor")

OF THE FIRST PART

AND:

GA COMPUTER SCIENCES INC.., a corporation duly formed under the laws of Nevada
with its principal office at 349 – 6540 East Hastings Street, Burnaby, BC V5B
4Z5, Canada

(hereinafter called the "Transferee")

OF THE SECOND PART

THIS DOCUMENT WITNESSES THAT for value received, the receipt and sufficiency of
which is hereby acknowledged, the Transferor DOES HEREBY assign to the
Transferee all of the Transferor’s shares, rights and interests in VITAVEA AG, a
limited liability company duly formed under the laws of the Federal Republic of
Germany, registered in the commercial register of the District Court
(Amtsgericht) of Kleve under commercial registration No. HRB 6339, being a 100%
ownership interest, free and clear of all liens, charges and encumbrances, and
Transferee DOES HEREBY accept such assignment.

1.

The Transferor hereby represents to the Transferee that the Transferor has all
necessary authority to execute this Agreement and Deed of Transfer.

    2.

The Transferee hereby represents to the Transferor that the Transferee has all
necessary authority to execute this Agreement and Deed of Transfer.

    3.

The Transferee and the Transferor agree to enter into any other documents and
take such further actions as shall be necessary to give effect to this Agreement
and Deed of Transfer.

    4.

Notwithstanding execution of this document and the transfer of the ownership of
VITAVEA AG, the representations of the Transferee and the Transferor made in the
agreement among the Transferee, the Transferor, VITAVEA AG, Peter J. Hoyle and
Lina Zhou dated for reference as of the 31st day of July, 2006, shall survive
this transfer of interest and remain in force and effect.

    5.

This Agreement may be executed in one or more counter-parts, each of which so
executed shall constitute an original and all of which together shall constitute
one and the same agreement.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

WKB BETEILIGUNGSGESELLSCHAFT MBH GA COMPUTER SCIENCES INC.         Per:
_____________________________________ Per: _____________________________________
         Roger Liere, Managing Director          Peter Hoyle, President and
Director


--------------------------------------------------------------------------------


SCHEDULE "K"   to that Share Purchase Agreement dated for reference as of the
31st day of July, 2006   LOANS AND OTHER INDEBTEDNESS OWED TO THE COMPANY


1.

Indebtedness of Birka Marckoff to the Company in the principal amount of EUR
60,000.


--------------------------------------------------------------------------------